Case 2:18-cv-03840-JMA-AYS Document 24 Filed 10/02/18 Page 1 of 1 PageID #: 385

                                                     October 2, 2018

Hon. Joan M. Azrack
District Court Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re: Docket# 18-cv-03840-JMA-AYS, Levin v. JP Morgan Chase, et. al.

Dear Judge Azrack,

        As the Court is aware, my name is Isaac Levin. Joining me is my wife Ofra Levin, plaintiffs
in the above action.

        On September 26, 2018 Plaintiffs sought additional time to file Plaintiffs’ in support of
motion. [23] Plaintiff is withdrawing the letter/motion at this time and will file in accordance with
the existing schedule.




                                                            Respectfully submitted,

                                                            /s/ Isaac Levin
                                                            Isaac Levin
                                                            Plaintiff
                                                            960 Cliffside Avenue
                                                            N. Woodmere NY 11581
                                                            isaaclevin2010@gmail.com
                                                            516-374-0188

                                                            /s/ Ofra Levin
                                                            Ofra Levin
                                                            Plaintiff
                                                            960 Cliffside Avenue
                                                            N. Woodmere NY 11581
                                                            ofrarlevin@gmail.com
                                                            516-792-5858

Service on all attorneys by ECF.




                                                 1
